Citation Nr: 1213159	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran & J.C.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from August 1959 to August 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record (see February 2012 BVA Hearing Transcript, page 12), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  The Board notes that the Veteran's service personnel records indicate he was an Artillery Surveyor; as such, exposure to acoustic trauma during service is conceded.

The Veteran was afforded a VA examination in January 2009.  However, the Board finds this examination to be inadequate.  The January 2009 examiner opined that the Veteran's current hearing loss is not related to military noise exposure.  However, the examiner did not provide rationale for the opinion.  The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the January 2009 examination was inadequate, the Veteran should be afforded a new examination. 

Additionally, the Board notes that at the time of the January 2009 VA examination, the Veteran's testing results indicated that he did not meet the requirements for a hearing disability under VA standards.  Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  The Veteran submitted recent hearing testing from a private audiologist in January 2012, which appear to indicate that the Veteran now meets the auditory thresholds for a hearing disability.  As such, the Board finds a remand is necessary to afford the Veteran a new VA examination to determine the current severity and etiology of his hearing loss.

Finally, all updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated records, to include VA and private treatment records.

2.  Schedule the Veteran for a new VA examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims file must be made available to the VA examiner and should be reviewed. 

The examiner should specifically comment on the Veteran's lay assertions that he was exposed to loud noise in service and that he was not exposed to any loud noises post service.  Advise the examiner that the Veteran's statements should be treated as credible for the purposes of the examination. 

The examiner should opine whether it is "at least as likely as not" (50/50 probability) that the Veteran's hearing loss began in service, is related to service, or has been continuous since service.  

The examiner must comment on the type of hearing loss the Veteran currently exhibits, and state whether this type of hearing loss is caused by acoustic trauma, the aging process (if so, is it typical for the Veteran's age), infection, or some other cause.  

The examiner is reminded that a 50/50 probability is not like other standards such as beyond a reasonable doubt, etc.  The question should be considered as whether the medical (this includes the Veteran's assertions about his hearing loss and how it developed over the years) evidence is at least evenly balanced (tied).  If the evidence is something more, or less, as in favorable or unfavorable to the Veteran, the examiner must state the reason for such a conclusion.  Medical certainty is not required when providing such an opinion.  

All opinions (including one that finds that the evidence is evenly balanced) must be supported by a clear rationale and a discussion of the facts and medical principles involved.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  The RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


